Citation Nr: 1130571	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected lumbar disc disability.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected lumbar disc disability.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected lumbar disc disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from June to November 1989.

This matter is before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana, which denied the claims.

The RO in St. Louis, Missouri, currently has jurisdiction over the Veteran's VA claims folder.  

The record reflects the Veteran initially requested a hearing before a Member of the Board as part of his Substantive Appeal(s), but he withdrew this request in May 2008.  Similarly, he also requested a hearing before a Decision Review Officer at the RO, but withdrew this request in February 2009.  Therefore, the Board may proceed with adjudication of this case.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in September 2009 and November 2010.  In September 2009, the Board remanded the case for further development to include VA medical examinations that addressed the Veteran's contentions of secondary service connection.  Although the Veteran was accorded a VA medical examination in November 2009, the Board determined in November 2010 that it was inadequate for resolution of this case, and remanded the case again for clarification.  A competent medical opinion was subsequently promulgated in December 2010 in accord with the Board's remand directives.  As detailed below, the Board finds that this opinion is adequate for resolution of this case.  All other development directed by the Board's prior remand directives appears to have been completed.  Therefore, another remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has left knee disorder, to include as a result of his active military service and/or as secondary to his service-connected lumbar disc disability.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has fibromyalgia, to include as a result of his active military service and/or as secondary to his service-connected lumbar disc disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has chronic fatigue syndrome, to include as a result of his active military service and/or as secondary to his service-connected lumbar disc disability.


CONCLUSION OF LAW

1.  Service connection is not warranted for a left knee disability, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

2.  Service connection is not warranted for fibromyalgia, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

3.  Service connection is not warranted for chronic fatigue syndrome, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2005, which is clearly prior to the June 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in December 2005, March 2006, July 2008, and November 2010, followed by readjudication of the appeal by various Supplemental Statements of the Case.  This development "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), to include as by the March 2006 letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated the existence of any competent medical evidence which indicates he has the claimed disabilities as a result of his active service, to include as due to a service-connected disability.  As noted in the Introduction, he withdrew his hearings requests in this case.  Moreover, he was accorded VA medical examinations regarding this case in March 2005 and November 2009, which included opinions that addressed the Veteran's contentions in this case.  A competent medical opinion was also promulgated in December 2010 by the November 2009 VA examiner, based upon review of the examination itself and the VA claims folder.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's current appellate claims, and they must be denied.

Initially, the Board notes that there are some questions as to whether the Veteran currently has the claimed disabilities.  As noted in the November 2010 remand, the Veteran's appeal was remanded in September 2009, in part, for the RO to provide the Veteran with VA examinations to determine whether there was an etiological relationship between his claimed disorders of (left knee disorder, fibromyalgia, and chronic fatigue syndrome) and his service-connected back disability, either by causation or aggravation.  However, the November 2009 VA examiner evaluating the Veteran's left knee, fibromyalgia, and chronic fatigue syndrome concluded that the Veteran did not actually present symptomatology at that time to substantiate a diagnosis of a left knee disorder, fibromyalgia, or chronic fatigue syndrome.  The examiner then provided negative etiology opinions, which appear to be based, in part, on his determination that the Veteran did not have a diagnosis of these conditions.  Nevertheless, the Board noted that several diagnoses have appeared in the medical records during the course of the Veteran's appeal.  For example, a July 2005 VA treatment note contains a diagnosis of left patellofemoral syndrome, and fibromyalgia and chronic fatigue syndrome were listed as diagnoses in the report from a March 2005 VA examination.  As such, despite the examiner's conclusion in November 2009 that the Veteran did not in fact have chronic fatigue syndrome, fibromyalgia, or a left knee disability, the Board nevertheless found that it remained unclear whether the Veteran did actually have any of these disabilities at any point during the course of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board remanded the Veteran's claim to obtain an opinion as to whether the Veteran either at the time his claims were received (November 2004 for fibromyalgia and left knee, and December 2005 for chronic fatigue syndrome), or at any time during the course of his appeal, demonstrated symptoms that would mandate the conclusion that he had fibromyalgia, chronic fatigue syndrome, or a left knee disability.

In accord with the Board's remand directives, the November 2009 VA examiner promulgated a new opinion in this case in December 2010.  The examiner noted that he had carefully reviewed the Veteran's VA claims folder as regards to the potential appearance of any constellation of physical and historical finding that may have met or currently meets the diagnosis of chronic fatigue syndrome, fibromyalgia, or a left knee disability, and specifically noted the July 2005 VA treatment note diagnosing left patellofemoral syndrome and the March 2005 VA examination diagnosing fibromyalgia and chronic fatigue syndrome.  Following this extensive review, the examiner opined that it was less likely than not that the Veteran has retropatellar pain syndrome of the left knee, as may be secondary to his service-connected lumbar disc disability.  In support of this opinion, the examiner noted that the radiographic studies on the November 2009 examination were negative for any substantive changes and physical examination revealed no complaints on the part of the Veteran.  Further, direct patellar compression with the palm of the examiner's hand did not produce any complaints of pain at the left knee.  This was significant, as the examiner explained that ordinarily a patient would respond with a complaint of discomfort if retropatellar pain syndrome was present.  Additionally, the examiner's review of the Veteran's records through the years in question revealed no consistent deviation from the norms in terms of range of motion or consistent findings of retropatellar pain syndrome, and it was noted that the Veteran's gait was normal and would not provide a mechanical imbalance that would be expected to cause any specific left knee pathology.

The examiner also opined in December 2010 that it was less likely than not that the Veteran had either fibromyalgia or chronic pain syndrome during the course of his appeal.  The examiner explained that at the November 2009 examination, the Veteran only demonstrated two positive trigger points, with eleven being required for a diagnosis of fibromyalgia.  The examiner found that while the term "fibromyalgia" was contained in other medical records, these diagnoses were without substantiation.  The examiner explained that he had conducted the only medical examination of record in the Veteran's case which had followed the criteria of the American Rheumatological Association, whereas the other entries which alluded to fibromyalgia did not identify any ARA criteria that would form the basis for such a diagnosis.  Rather, these other records listed fibromyalgia as a diagnosis of exclusion in the spectrum of a character disorder.  
 
Finally, the examiner opined in December 2010 that the Veteran has not met either currently, or in the past, at least 4 of the 8 criteria for chronic fatigue syndrome.  The examiner noted that the Veteran had seen psychologists on multiple occasions in the time interval and had been found to have varying diagnoses, and the Veteran did identify certain symptoms associated with chronic fatigue syndrome.  However, the symptoms reported by the Veteran, on review of history and physical factors, did not rise consistently to the level of diagnostic criteria being met for chronic fatigue syndrome.

As the December 2010 VA medical opinion was based upon complete review of the available medical records, as well as the examiner's own evaluation of the Veteran in November 2009, it is support by an adequate foundation, and entitled to great weight.  This is particularly true as no competent medical opinion is of record which specifically refutes the findings of this VA examiner.  In view of the foregoing, it would appear that the preponderance of the competent medical evidence reflects the prior diagnoses of a chronic left knee disorder, fibromyalgia, and chronic fatigue syndrome were in error and that the Veteran does not currently have, nor has he had during the course of his appeal, any of the claimed disabilities.

In making this determination, the Board does not dispute the sincerity of the Veteran's complaints.  However, conditions such as fibromyalgia and chronic fatigue syndrome are generally recognized as chronic multisymptom illnesses, which require competent medical testing to accurately diagnose.  In other words, they are not the type of disabilities subject to lay diagnosis pursuant to Jandreau, supra.  Regarding the left knee claim, the Board acknowledges that the Veteran, as a lay person, is competent to describe visible symptomatology such as pain.  Nevertheless, he is not competent to relate these complaints to a specific diagnosis.  This finding is supported by the fact that the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of left knee retropatellar pain syndrome, fibromyalgia and chronic fatigue syndrome may have been rendered; the VA examiner in December 2010 explained that these diagnoses were not confirmed by testing or supported by appropriate findings.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of any of the claimed disabilities during the course of the Veteran's appeal.    

A review of the Veteran's service treatment records do not reflect he was treated for and/or diagnosed with a chronic left knee disorder, fibromyalgia, and/or chronic fatigue syndrome while on active duty.  Further, the medical findings that are of record of the claimed disabilities were all made years after his separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, no competent medical opinion is of record which actually relates the claimed disabilities directly to active service, nor does the Veteran claim otherwise.  Rather, he contends that the claimed disabilities are secondary to his service-connected lumbar disc disability.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, however, there is no competent medical opinion even suggesting that any of the claimed disabilities were either caused by, or permanently aggravated by, a service-connected disability.  Although the Veteran contends such is the case, the impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another as that is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Although no examination was required in light of Waters, supra, the March 2005 VA examination did include opinions that the chronic fatigue syndrome, fibromyalgia, and knee pain were not caused directly by the already service-connected back condition.  Moreover, treatment records dated in July 2005 included an impression of patellofemoral pain with deficient quads left, not related to back condition.  The Board also notes that the November 2009 VA examination included an opinion that it was less likely as not that the Veteran's left knee, putative fibromyalgia, or putative chronic fatigue syndrome were secondary to or etiologically related to his service-connected back disability either by causation or aggravation, and supported this opinion by reference to the medical findings indicating he did not actually have the claimed disabilities.

In summary, when evaluated by competent medical professionals for the explicit purpose of evaluating his contentions, the Veteran has been shown to either not actually have the claimed disabilities, or that the findings indicative of the claimed disabilities were not secondary to the Veteran's service-connected lumbar disc disability to include on the basis of secondary aggravation.  As detailed above, the Board has already determined that these medical findings are supported by an adequate foundation, that there is no competent medical evidence which explicitly refutes the VA examiners in this case, and that these findings are adequate for resolution of this case.

The Board acknowledges that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011, and that it includes ) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  However, the record does not reflect the Veteran in this case had service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  Moreover, no other presumptive provision, including those found at 38 C.F.R. § 3.309, appear applicable to this case.

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected lumbar disc disability, is denied.

Service connection for fibromyalgia, to include as secondary to a service-connected lumbar disc disability, is denied.

Service connection for chronic fatigue syndrome, to include as secondary to a service-connected lumbar disc disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


